DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 30 October 2019. Claims 23-34 are pending. 
Priority
The claims for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) are acknowledged. The prior art of record in the parent applications has been reviewed. 
Provisional application 62/040,224 filed on 21 August 2014 appears to be the earliest prior-filed application to contain support for the claims of the present application. Accordingly, the present claims are considered to be entitled to a priority date of 21 August 2014. 
Information Disclosure Statement
The IDS received on 30 October 2019 has been considered with the exception of the third foreign patent document, CN 203047139, which was not considered because a complete copy of the cited document was not submitted as required by 37 CFR 1.98(a)(2). 
The IDS received on 14 January 2021 has been considered. 
The IDS received on 26 January 2021 has been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-34 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,600,657 B2 (Saito et al., hereinafter "Saito"). 

As to claim 23, Saito discloses a system for a vehicle, the system comprising: 
	a memory (Fig 1, col 2 ln 37-38 - "The vehicle includes a controller 1 configured to control the vehicle"); and 
	at least one processor (col 2 ln 37-38) configured to: 
	access a plurality of images of a forward-facing view from the vehicle, the plurality of images corresponding to image data obtained by one or more cameras (Fig 1 - front camera (10f), col 4 ln 32-35 - "based on the results of detection by the front camera 10f [...] the controller 1 determines whether or not there is any obstacle on the left of the vehicle"); 
	determine from the plurality of images a first lane marking on a first side of a lane, the lane through which the vehicle can navigate, and a second lane marking on a second side of the lane, the second side opposite of the first side (col 3 ln 10-12 - "The environment recognition section transmits information on lane markers and obstacles around the vehicle to the controller 1", col 3 ln 16-19 - "The camera 10 includes an image acquisition section configured to acquire images of surroundings of the vehicle, and a lane recognition section configured to recognize the images acquired"); 
	navigate the vehicle autonomously relatively centered between the first and second lane markings (col 4 ln 54-57 - "Depending on the risk levels Risk*, control intervention 
	determine from the plurality of images that an object is on the first side or the second side of the lane, and the object beyond the first or second lane marking (Fig 6(B), Fig 7(A), col 3 ln 10-12, col 3 ln 24-28 - "examples of the obstacle include stationary obstacles such as a road shoulder, a guard rail, a fallen object, a riverbank, a roadside ditch, a median strip, a road sign, a tree, a telephone pole, a house, a wall, curbstone, and a parked vehicle"); and 
	navigate the vehicle autonomously to travel over a driving path that is offset from a center of the lane (Fig 7(A), col 8 ln 18-22 - "the vehicle control is performed (s9). To achieve the target yaw moment and the target deceleration, the vehicle is controlled using at least one of the electronic control differential mechanism 23, the electronic control steering mechanism 24, and the electronic control brake 22", col 9 ln 44-47 - "the driving trajectories at points X1 and X2 are as shown by J1 and J2, respectively. There is a clear difference .DELTA.J between the J1 and the J2").



As to claim 25, Saito discloses the system of claim 23, and further discloses wherein the object is a wall (col 3 ln 24-28). 

As to claim 26, Saito discloses the system of claim 23, and further discloses wherein the at least one processor is further configured to: 
	navigate the vehicle autonomously to return to be relatively centered between the first and second lane markings after passing the object (Fig 7(A)).

As to claim 27, Saito discloses at least one non-transitory machine-readable medium including instructions (Fig 1, col 2 ln 37-38), which when executed by a processor, cause the processor to: 
	access a plurality of images of a forward-facing view from a vehicle, the plurality of images corresponding to image data obtained by one or more cameras (Fig 1, col 4 ln 32-35); 
	determine from the plurality of images a first lane marking on a first side of a lane, the lane through which the vehicle can navigate, and a second lane marking on a second side of the lane, the second side opposite of the first side (col 3 ln 10-12, col 3 ln 16-19); 
	navigate the vehicle autonomously relatively centered between the first and second lane markings (col 4 ln 54-57, col 4 ln 60-64, col 5 ln 32-41); 

	navigate the vehicle autonomously to travel over a driving path that is offset from a center of the lane (Fig 7(A), col 8 ln 18-22, col 9 ln 44-47).

As to claim 28, Saito discloses the at least one non-transitory machine-readable medium of claim 27, and further discloses wherein the object is a vehicle (col 3 ln 24-29).

As to claim 29, Saito discloses the at least one non-transitory machine-readable medium of claim 27, and further discloses wherein the object is a wall (col 3 ln 24-28).

As to claim 30, Saito discloses the at least one non-transitory machine-readable medium of claim 27, and further discloses the medium further comprising instructions, which when executed by the processor, cause the processor to: 
	navigate the vehicle autonomously to return to be relatively centered between the first and second lane markings after passing the object (Fig 7(A)).

As to claim 31, Saito discloses an apparatus comprising: 
	means for accessing a plurality of images of a forward-facing view from the vehicle, the plurality of images corresponding to image data obtained by one or more cameras (Fig 1, col 4 ln 32-35); 

	means for navigating the vehicle autonomously relatively centered between the first and second lane markings (col 4 ln 54-57, col 4 ln 60-64, col 5 ln 32-41); 
	means for determining from the plurality of images that an object is on the first side or the second side of the lane, and the object beyond the first or second lane marking (Fig 6(B), Fig 7(A), col 3 ln 10-12, col 3 ln 24-28); and 
	means for navigating the vehicle autonomously to travel over a driving path that is offset from a center of the lane (Fig 7(A), col 8 ln 18-22, col 9 ln 44-47).

As to claim 32, Saito discloses the apparatus of claim 31, and further discloses wherein the object is a vehicle (col 3 ln 24-29). 

As to claim 33, Saito discloses the apparatus of claim 31, and further discloses wherein the object is a wall (col 3 ln 24-28).

As to claim 34, Saito discloses the apparatus of claim 31, and further discloses the apparatus further comprising means for navigating the vehicle autonomously to return to be relatively centered between the first and second lane markings after passing the object (Fig 7(A)).
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TODD MELTON/Primary Examiner, Art Unit 3669